Citation Nr: 0928015	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-34 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1953 to 
May 1956.  Decorations and awards include a Korean Service 
Medal and a United Nations Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In an October 2006 correspondence attached to his substantive 
appeal, the Veteran requested a video conference hearing 
before a Veterans Law Judge.  Subsequently in May 2007 
correspondences, both the Veteran and his representative 
indicated that he was withdrawing this request.  Accordingly, 
the hearing request is considered withdrawn and Board will 
proceed without further delay.  See 38 C.F.R. § 20.702(e) 
(2008). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record contains no evidence of any complaints, 
diagnosis, or treatment for hearing loss until the year 2003, 
some 47 years after service; and probative medical evidence 
instructs that the Veteran's current hearing loss disorder is 
not related to military service.

2.  The Veteran was exposed to unprotected weapons fire 
during basic training, and to large weapons fire and aircraft 
engine noise during his service in a war zone, and he has 
suffered from recurrent ringing in his ears since that 
exposure.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred 
during active military service and sensorineural hearing loss 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385, 4.85  (2008).  

2.  Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  In his September 2005 claim for service 
connection he expounded as follows:

When firing the M-1 for the first time, I 
fired from my left shoulder (as I am left 
handed) the discharge shelle ejected into my 
face & I had to change to the right side 
(shoulder) so as shells would eject away.  The 
sound of firing the weapon from either side 
caused ringing in my ears and a deafining 
[sic] effect in both ears.  This condition 
existed throughout my service especially when 
I had to requalify.   . . . My hearing 
problems continued throughout my service in 
Korean Conflict, H-13 (helicopters) landed & 
took off all day which did not help.

He also reports that he was exposed to noise from guns during 
his tour of duty in Korea.  He adds that he "worked doing 
clerical work" after service, and avers that he "was not 
exposed to noise that would have affected his hearing."  DD-
214 confirms that he was assigned to the HQ Btry 701st AAA Bn 
[Headquarters Battery 701st Anti-Aircraft Artillery 
Battalion].  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In each case where a Veteran is seeking service-connection, 
due consideration shall be given to the places, types, and 
circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) consist of a lone slip of 
paper that documents a case of rubella.  According to the 
service department, all other STRs are fire damaged.  

Private audiology records dating from September 2003 to June 
2004 and VA Audiology Clinic records dating from March 2004 
to March 2006 confirm that the Veteran has a current 
bilateral hearing loss disorder and wears a hearing aide.  A 
VA treatment record dated in March 2004 documents the Veteran 
as complaining of hearing loss for a long time, and as 
reporting that he compensated by reading lips.

In February 2006, the Veteran was accorded a compensation and 
pension (C&P) audiology examination.  The examiner reports 
that the claims file was reviewed pursuant to the 
examination.  During the examination the Veteran complained 
of general difficulty hearing with conversation.  He reported 
that he was in an artillery unit during service, and said 
that he had no post-service occupational or recreational 
noise exposure.  Audiologic testing yielded as follows:


Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
40
40
45
60
95
Left 
ear
40
40
55
80
90

Speech recognition scores were 88 percent for the right ear 
and 92 percent for the left ear.  The examiner further 
reported as follows:

Otoscopy revealed clear canals with 
tympanic membranes visualized 
bilaterally.  Pure tone audiometry 
indicated a mild to severe sensorineural 
hearing loss in the right ear and a mild 
to profound sensorineural hearing loss in 
the left ear.  Word recognition ability 
was good in the right ear and excellent 
in the left ear.  Acoustic stapedial 
reflexes were consistent with the pure 
tone results.

In a March 2004 addendum report, the examiner then opined 
that "hearing loss and tinnitus is less likely as not caused 
by or a result of acoustic trauma during military service."  
The examiner explained as follows:

The first audiometric evidence of hearing 
was noted in 5/6/04 - 48 years after 
military service.  

Without audiograms at beginning and end 
of service it was difficult or impossible 
to determine with certainty how much of a 
service member's hearing loss was 
incurred in or aggravated by military 
service.

Even with no audiograms to review there 
is no evidence in the record that the 
[V]eteran acknowledged auditory injuries 
during the discharge physical when 
giv[en] the opportunity to do so.  
Military record provided no substantive 
evidence that hearing loss occurred in 
the service. 

The record contains no competent medical evidence to the 
contrary.

Analysis

Preliminary, the Board notes that the while the Veteran 
served in Korea during the Korean Conflict, he personally 
does not allege, and his DD-214 does not reflect, that he is 
a combat Veteran.  The Board thus finds that the provisions 
of 38 C.F.R. 
§ 1154(b) are inapplicable in this case.  However, the Board 
recognizes its heightened obligations in cases where, as 
here, STRs are unavailable, and in this decision will rely on 
the uncontroverted facts as reported by the Veteran.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 
455 F.3d 1346 (Fed. Cir. 2006); Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

Service connection, hearing loss

As regards the Veteran's claim for service connection for 
hearing loss, the evidence belies a finding in the Veteran's 
favor.  While the Veteran now relates that he sustained a 
"deafining [sic] effect in both ears" during basic training 
that existed throughout his service in Korean Conflict, he 
never alleges that he complained of hearing loss during his 
lengthy military service, and admits that he never sought 
treatment for hearing loss during service.  In fact, there is 
no medical evidence of a hearing loss disorder until 
approximately 2003 - some 47 years following the Veteran's 
separation from service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Accordingly, even assuming, arguendo, that the 
Veteran did experience sort of "deafening effect in both 
ears" while in-service, the absence of any complaints of or 
treatment for hearing loss during service militates against a 
remote finding some 47 years later of chronicity during 
service.  38 C.F.R. § 3.303(b).  Moreover, there is no 
evidence of any continuity of symptomatology after service.  
Id.  In fact, the record contains no probative medical 
evidence that attributes the Veteran's current hearing loss 
disorder to service (see Espiritu v. Derwinski (where, as 
here, the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion)) and, indeed, contains probative 
medical evidence that flatly refutes a nexus to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  According to 
the C&P examiner, the evidence does not support a finding 
that the Veteran's hearing loss is related service, and the 
Board finds this opinion, which was based on personal 
examination of the Veteran and review of the claims file, and 
which included a detailed rationale for the examiner's 
opinion, to be highly probative evidence against the 
Veteran's claim.  

The Veteran nonetheless maintains that his current hearing 
loss is related to service because he had no post-service 
occupational or noise exposure.  While he is certainly 
competent to report as to his in-service experiences (see 
Barr v. Nicholson, 21 Vet. App. 303 (2007)), he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See, e.g, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Moreover, the C&P examiner, who duly noted the 
absence of post-service noise exposure, avers that the 
Veteran's current hearing loss is not related to service, and 
the Board cannot interject its own medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the 
Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment).  

In short, the absence of any chronicity during service; the 
abject lack of any contemporaneously made complaints of 
hearing loss during the 47 year interim after service and the 
earliest medical evidence of a hearing loss disorder for VA 
compensation purposes; and the negative C&P opinion evidence 
(which flatly refutes a  nexus to service), is all highly 
probative evidence against the Veteran's enhanced lay 
assertion of a nexus between his current hearing loss 
disorder and service.  See Owens v. Brown, 7 Vet. App. 429 
(1995) (stating that it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).  Consequently, the Board finds that the 
weight of the probative evidence is against the Veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(noting that when all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.).  As the weight of the probative evidence is 
decidedly against the Veteran's claim, service connection for 
hearing loss must be denied.  38 C.F.R. §§ 3.102, 3.303.

Service connection, tinnitus

The Veteran also seeks service connection for tinnitus, which 
he says "occurred the first time [he] fired an M-1 Rifle in 
basic training."  He reports that ear protection was not 
provided for any weapons during training.  He also reports 
that his hearing problems continued throughout his service in 
Korean Conflict, which entailed exposure to H-13 Helicopter 
noise.  

A VA treatment record dated in March 2004 documents the 
Veteran as reporting that his tinnitus, which he described as 
on and off, "started when firing gun in the service."

As stated before, in February 2006 the Veteran was accorded a 
C&P audiology examination.  According to the examiner, the 
Veteran's exposure to acoustic trauma in-service is conceded.  
In the ensuing report and in a March 2006 addendum the 
examiner opined that the Veteran's tinnitus is "less likely 
as not caused by or a result of acoustic trauma during 
military service."  Unfortunately, no rationale was provided 
for this opinion and it is, therefore, accorded no probative 
weight.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(noting that it is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same).  Even 
so, for the reasons that follow the Board finds that remand 
for further development is not warranted.

VA caselaw provides that, when a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.  

In this case the Board notes that the Veteran is not only 
competent to report as to the nature of his symptoms (see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), but finds his 
complaints of a ringing in his ear(s) during service to be 
consistent with his credible complaints of unprotected 
exposure to loud noise during service, and thus credible.  38 
C.F.R. § 3.303(a).  Moreover, nothing in the regulatory or 
statutory provisions requires both medical and competent lay 
evidence; rather, they make clear that competent lay evidence 
can be sufficient in and of itself.  Buchanan v. Nicholson, 
451 F.3d 1335.  Accordingly, based on the Veteran's report of 
the onset of ringing in his ears during basic training; his 
reported exposure to loud weapons fire and helicopter engine 
noise during his subsequent assignment to an Anti-Aircraft 
Artillery Battery; his report of recurrent tinnitus since its 
onset in-service; and the absence of any probative medical 
against the Veteran's claim; the Board finds that a grant of 
service connection for tinnitus is warranted.  38 C.F.R. 
§§.3.102, 3.303.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Notice which informs the Veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a letter dated in November 2005 the Veteran was apprised 
of the information and evidence necessary to establish his 
claim for service connection for bilateral hearing loss; of 
the evidence that VA would seek to provide; and of the 
information and evidence that he was expected to provide.  In 
correspondence dated in March, May, and October 2006 he was 
apprised of how VA determines disability ratings and 
effective dates.  Although the 2006 correspondence was issued 
after the 2005 rating decision, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
Veteran.  The Board thus finds that the Veteran was provided 
adequate notice in accordance with 38 U.S.C.A. §§ 5103, 5103A 
with regard to his claims for service connection.  

Regarding the duty to assist,VA and private treatment records 
have been obtained and made a part of the record.  
Additionally, available STRs were associated with the claims 
folder.  In December 2005, the National Personnel Records 
Center (NPRC) determined that the Veteran's records from his 
service were among those records destroyed in a fire.  The 
Board finds that additional efforts to obtain these STRs 
would be futile.  The Veteran was also accorded a C&P 
audiology examinations; the report of which is of record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is thus satisfied that VA 
has sufficiently discharged its duty in this matter.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


